DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 7/28/2021 is acknowledged.
Applicant amended claims 1, 21, and 23; and cancelled claim 22.
Applicant added claim 26.

Allowable Subject Matter
Claims 1-10, 16-21, and 23-26 are allowed. The following is an examiner’s statement of reasons for allowance: claim 1 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses an insulating trench (7-1 and portions of 23 contacting 20 in Fig. 5; Col. 20, Lines 3-4; and Col. 11, Lines 30-31) extending entirely across the common base 9 (Fig. 5, Col. 5, Line 22) but fails to disclose the insulating trench extending entirely across the common base and at least partially into the second conduction region. Additionally, the prior art does not teach or suggest an integrated circuit, comprising: the insulating trench extending entirely across the common base and at least partially into the second conduction region in combination with other elements of claim 1.
In addition, claim 16 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses a plurality of first conductive layers (14, 22, 20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 5) but fails to disclose each of the plurality of first conductive layers (14, 22, 20, 19-1 to 19-4, and 116-1 to 116-4 in Fig. 5) extending through a respective insulation wall (vertical walls 24 in Fig. 5) and contacting the common base 9 (Fig. 5). Additionally, the prior art does not teach or suggest a device, comprising: a plurality of first conductive layers extending along the second direction, each of the plurality of first conductive layers extending through a respective insulation wall and contacting the common base in combination with other elements of claim 16.
Furthermore, claim 21 would be allowable because a closest prior art, Wang (US 7847374 B1), discloses the first conduction regions 30 (Fig. 5) separated from one another by the insulator walls (vertical walls of lower portions of 23 contacting 24 in Fig. 5), wherein the 

A closest prior art, Wang (US 7847374 B1), discloses an integrated circuit, comprising: a row of bipolar transistors (4-1 to 4-4 in Fig. 5, Col. 5, Lines 21-22), including: a plurality of first conduction regions (20 and 19-1 to 19-4 in Fig. 5, Col. 7, Line 45); a second conduction region 11 (Fig. 5, Col. 5, Line 60); a common base 9 (Fig. 5, Col. 5, Line 22) between the first conduction regions (20 and 19-1 to 19-4 in Fig. 5) and the second conduction region 11 (Fig. 5); and a plurality of insulator walls (vertical walls of 7-2 contacting 19-1 to 19-4 in Fig. 5) extending in a first direction (vertical direction in Fig. 5), the first conduction regions (20 and 19-1 to 19-4 in Fig. 5) being separated from one another by the insulator walls (vertical walls of 7-2 contacting 19-1 to 19-4 in Fig. 5); an insulating trench (7-1 and portions of 23 contacting 20 in Fig. 5; Col. 20, Lines 3-4; and Col. 11, Lines 30-31) extending in a second direction (horizontal direction in Fig. 5) and in contact (see Fig. 5, wherein the portions of 23 contacting 20) with each of the bipolar transistors (4-1 to 4-4 in Fig. 5) of the row of bipolar transistors; and a conductive layer (20-6 and 20-5 in Fig. 5, Col. 7, Lines 57-59) coupled to the base 9 (Fig. 5), the conductive layer (20-6 and 20-5 in Fig. 5) extending through the insulator walls (vertical walls of 7-2 contacting 19-1 to 19-4 in Fig. 5) and extending at least partially into the insulating trench (7-1 and portions of 23 contacting 20 in Fig. 5) but fails to teach the insulating trench extending entirely across the common base and at least partially into the second conduction region as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the 
In addition, a closest prior art, Wang (US 7847374 B1), discloses a device, comprising: a first row of transistors (4-1 to 4-4 in Fig. 5, Col. 5, Lines 21-22) arranged along a first direction (horizontal direction in Fig. 5), the first row of transistors including: a first conduction region 11 (Fig. 5, Col. 5, Lines 34-37, wherein “first type of conductivity (for example, p-type)”) having a first dopant type; a common base 9 (Fig. 5, Col. 5, Lines 34-37) on the first conduction region 11 (Fig. 5), the common base (see Col. 5, Lines 34-37, wherein “second type of conductivity (for example, n-type)”) having a second dopant type opposite the first dopant type; a plurality of second conduction regions 13 (Fig. 5, Col. 5, Line 60) on the common base 9 (Fig. 5), the plurality of second conduction regions having the first dopant type (see Col. 5, Lines 34-37, wherein “first type of conductivity (for example, p-type)”), each of the transistors (4-1 to 4-4 in Fig. 5) of the first row including a respective second conduction region 13 (Fig. 5); and 3Application No. 16/375,557 16/375,557 a plurality of insulation walls (vertical walls 24 in Fig. 5) extending along a second direction (vertical direction in Fig. 5) and positioned between adjacent ones of the second conduction regions 13 (Fig. 5), the second direction (vertical direction in Fig. 5) being transverse to the first direction (horizontal direction in Fig. 5) but fails to teach a plurality of first conductive layers extending along the second direction, each of the plurality of first conductive layers extending through a respective insulation wall and contacting the common base as the context of claim 16. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 17-20 depend on claim 16.
Furthermore, a closest prior art, Wang (US 7847374 B1), discloses a device, comprising: a plurality of bipolar transistors (4-1 to 4-4 in Fig. 5, Col. 5, Lines 21-22), including: a common base 9 (Fig. 5, Col. 5, Line 22); a plurality of first conduction regions 30 (Fig. 5, Col. 6, Lines 7-8); 4Application No. 16/375,557 16/375,557a second conduction region 11 (Fig. 5, Col. 5, Line 60), the common base 9 (Fig. 5) being located between the plurality of first conduction regions 30 (Fig. 5, Col. 6, Lines 7-8) and the second conduction region 11 (Fig. 5); a plurality of insulator walls (vertical walls of lower 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813